Exhibit 10.1
CONSULTING AGREEMENT
          This Agreement, made February 27, 2009 and effective as of January 1,
2009 (the “Effective Date”) by and between Cardiogenesis Corporation, a
California corporation, with its principal place of business at 11 Musick,
Irvine, California 92618 (the “Company”), and Dr. Marvin Slepian, (“Consultant”)
located at 2540 North Yellow Flower Trail, Tucson, AZ 85715.
RECITAL
          Consultant desires to perform, and the Company desires to have
Consultant perform, consulting services as an independent contractor to the
Company.
          NOW, THEREFORE, the parties agree as follows:
          1. Services.
               (a) Request. From time to time during the Period of Consultancy
(as defined below), the Company may request Consultant to provide certain
services to the Company; provided, however, that the Company has no obligation
to request Consultant to perform any services, and if such a request is made by
the Company, Consultant has no obligation to agree to perform such services. The
Company’s request will be made by use of the form attached hereto as Exhibit A
(the “Project Description”) and will specify the services to be performed and
the specific results to be achieved (the “Services”), each of which Project
Descriptions when completed and signed by the Company and Consultant will become
automatically incorporated herein.
               (b) Performance. Upon agreement between Consultant and the
Company to the specific Services, compensation and completion date terms by
preparation and execution of a Project Description relating thereto, Consultant
will perform the specific Services provided therein. Consultant agrees to use
best efforts to perform the Services during the Period of Consultancy.
               (c) Period of Consultancy. The “Period of Consultancy” will
commence on the Effective Date and will terminate on December 31, 2009.
               (d) Payment. As sole compensation for the performance of the
Services, the Company will pay Consultant as per the plan outlined in Exhibit A,
plus all reasonable out -of -pocket expenses, including travel. Any expenses
incurred by Consultant in performing the Services must be approved in advance
and adhere to Company’s travel policy. Consultant will receive no royalty or
other remuneration on the production or distribution of any products developed
by the Company or by Consultant in connection with or based upon the Services
(“Products”).

 



--------------------------------------------------------------------------------



 



          2. Relationship of Parties.
               (a) Independent Contractor. Consultant is an independent
contractor and is not an agent or employee of, and has no authority to bind, the
Company by contract or otherwise. Consultant will perform the Services under the
general direction of the Company, but Consultant will determine, in Consultant’s
sole discretion, the manner and means by which the Services are accomplished,
subject to the requirement that Consultant will at all times comply with
applicable law. The Company has no right or authority to control the manner or
means by which the Services are accomplished.
               (b) Employment Taxes and Benefits. Consultant will report as
self-employment income all compensation received by Consultant pursuant to this
Agreement. Consultant will indemnify the Company and hold it harmless from and
against all claims, damages, losses and expenses, including reasonable fees and
expenses of attorneys and other professionals, relating to any obligation
imposed by law on the Company to pay any withholding taxes, social security,
unemployment or disability insurance, or similar items in connection with
compensation received by Consultant pursuant to this Agreement. Consultant will
not be entitled to receive any vacation or illness payments, or to participate
in any plans, arrangements, or distributions by the Company pertaining to any
bonus, stock option, profit sharing, insurance or similar benefits for the
Company’s employees.
          3. Property of The Company.
               (a) Definitions. For the purposes of this Agreement:
                    (i) “Designs and Materials” means all designs, discoveries,
inventions, products, computer programs, procedures, improvements, developments,
drawings, notes, documents, information and materials made, conceived or
developed by Consultant alone or with others which result from or relate to the
Services.
                    (ii) “Moral Rights” means any right to claim authorship of a
work, any right to object to any distortion or other modification of a work, and
any similar right, existing under the law of any country in the world, or under
any treaty.
               (b) Assignment of Ownership. Consultant hereby irrevocably
transfers and assigns any and all of Consultant’s right, title, and interest in
and to Designs and Materials, including but not limited to all patent rights,
copyrights, trademarks and trade secrets, to the Company. Designs and Materials
will be the sole property of the Company and the Company will have the sole
right to determine the treatment of any Designs and Materials, including the
right to keep them as trade secrets, to file and execute patent applications on
them, to use and disclose them without prior patent application, to file
registrations for copyright or trademark on them in its own name, or to follow
any other procedure that the Company deems appropriate. Consultant will:
                    (i) disclose promptly in writing to the Company all Designs
and Materials

-2-



--------------------------------------------------------------------------------



 



                    (ii) cooperate with and assist the Company to apply for, and
to execute any applications and/or assignments reasonably necessary to obtain,
any patent, copyright, trademark or other statutory protection for Designs and
Materials in the Company’s name as the Company deems appropriate, provided that
the Company will reimburse Consultant any reasonable costs incurred by
Consultant, and Consultant’s normal billing rate for reasonable time incurred,
in connection therewith; and
                    (iii) otherwise treat all Designs and Materials as
“Confidential Information,” as defined below. The obligations of Consultant to
so disclose, assist, and execute will survive until the earlier of five years
following any expiration or termination of this Agreement, or Consultant’s death
or disability.
               (c) Moral Rights Waiver. Consultant hereby irrevocably transfers
and assigns to the Company any and all Moral Rights that Consultant may have in
any Services, Designs and Materials or Products. Consultant also hereby forever
waives and agrees never to assert against the Company, its successors or
licensees any and all Moral Rights Consultant may have in any Services, Designs
and Materials or Products, even after expiration or termination of the Period of
Consultancy.
          4. Confidential Information. Consultant acknowledges that Consultant
will acquire information and materials from the Company and knowledge about the
business, products, programming techniques, experimental work, customers,
clients and suppliers of the Company and that all such knowledge, information
and materials acquired, the existence, terms and conditions of this Agreement,
and the Designs and Materials, are and will be the trade secrets and
confidential and proprietary information of the Company (collectively
“Confidential Information”). Confidential Information will not include, however,
any information which is or becomes part of the public domain through no fault
of Consultant or that the Company regularly gives to third parties without
restriction on use or disclosure. Consultant agrees to hold all such
Confidential Information in strict confidence, not to disclose it to others or
use it in any way, commercially or otherwise, except in performing the Services,
and not to allow any unauthorized person access to it, either before or after
expiration or termination of this Agreement. Consultant further agrees to take
all action reasonably necessary and satisfactory to protect the confidentiality
of the Confidential Information in Consultant’s possession, including, without
limitation, implementing and enforcing operating procedures to minimize the
possibility of unauthorized use or copying of the Confidential Information.
          5. Indemnification.
               (a) By Consultant. To the extent determined by a tribunal of
competent jurisdiction (arbitral or judicial), not subject to further appeal,
Consultant will indemnify the Company and hold it harmless from and against all
claims, damages, losses and expenses, including court costs and reasonable fees
and expenses of attorneys, expert witnesses, and other professionals, arising
out of or resulting from:
                    (i) any action by a third party against the Company to the
extent based on any claim that any Services performed under this Agreement, or
their results, infringe a patent, copyright or other proprietary right or
violate a trade secret; and

-3-



--------------------------------------------------------------------------------



 



                    (ii) any action by a third party to the extent based on any
negligent act or omission or willful conduct of Consultant which results in:
(i) any bodily injury, sickness, disease or death; (ii) any injury or
destruction to tangible or intangible property (including computer programs and
data) or any loss of use resulting therefrom; or (iii) any violation of any
statute, ordinance, or regulation.
               (b) By The Company. To the extent legally permitted, and not in
derogation of the obligations of Consultant under Section 5(a) hereof:
(i) Consultant will be considered as subject to the indemnity provisions of the
Company’s Articles of Incorporation and Bylaws, and (ii) the Company will
indemnify Consultant and hold Consultant harmless from and against all claims,
damages, losses and expenses, including court costs and reasonable fees and
expenses of attorneys, expert witnesses, and other professionals, arising out of
or resulting from any action by a third party against the Company or Consultant,
or both, in connection with or based upon the performance by Consultant of the
Services, or their result.
          6. Termination and Expiration.
               (a) Breach. Either party may terminate this Agreement in the
event of a breach by the other party of this Agreement if such breach continues
uncured for a period of ten (10) days after written notice.
               (b) At Will. Either party may terminate this Agreement in whole
or in part at its convenience upon ten (10) days written notice to the other
party. Such termination shall be effective in the manner and upon the date
specified in said notice and shall be without prejudice to any claims which one
party may have against the other. Upon termination, Company will pay Consultant
those amounts due to Consultant for Services actually completed. Company will
also reimburse those expenses of Consultant which were authorized pursuant to
the terms of this Agreement and which were incurred prior to termination.
               (c) Expiration. Unless terminated earlier, this Agreement will
expire at the end of the Period of Consultancy.
               (d) No Election of Remedies. The election by either party to
terminate this Agreement in accordance with its terms will not be deemed an
election of remedies, and all other remedies provided by this Agreement or
available at law or in equity will survive any termination.
          7. Effect of Expiration or Termination. Upon the expiration or
termination of this Agreement for any reason:
               (a) Each party will be released from all obligations to the other
arising after the date of expiration or termination, except that expiration or
termination of this Agreement will not relieve Consultant of Consultant’s
obligations under Sections 2(b), 3, 4, 5(a), 8, 9(b) and 10 hereof, nor the
Company from its obligations under Section 1 hereof to pay Consultant amounts
due but not then paid, and under Section 5(b) and 10 hereof, nor will expiration
or termination relieve Consultant or the Company from any liability arising from
any breach of this Agreement; and

-4-



--------------------------------------------------------------------------------



 



               (b) Consultant will promptly notify the Company of all
Confidential Information, including but not limited to the Designs and
Materials, in Consultant’s possession and, at the expense of Company and in
accordance with the Company’s instructions, will promptly deliver to the Company
all such Confidential Information.
          8. Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE
FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND IN
CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN INFORMED IN ADVANCE
OF THE POSSIBILITY OF SUCH DAMAGES.
          9. Covenants.
               (a) Pre-existing Obligations. Consultant represents and warrants
that Consultant is not under any pre-existing obligation inconsistent with the
provisions of this Agreement.
               (b) Solicitation of Employment. Because of the trade secret
subject matter of the Company’s business, Consultant will not solicit the
services of any of the employees, consultants, suppliers or customers of the
Company for the Period of Consultancy and for six (6) months thereafter.
          10. Consultant’s Warranties. Consultant warrants and represents that
it will provide Services with the experience and skill required hereunder and
that it shall provide Services in accordance with generally accepted
professional standards; and that it is adequately financed to meet all financial
obligations it may be required to meet hereunder. The Consultant is not aware of
anyone who has exclusive rights to its services or the services of its
employees. In connection with the performance of the Services, neither the
Consultant nor its employees will compromise any rights of others, or any trust
relationships with any other party, nor are they creating a conflict of interest
or any possibility thereof for the Consultant, its employees or for the Company.
Consultant agrees that during the period that it is retained as a consultant to
the Company, it and its employees, representatives and agents performing work
hereunder will not, without the Company’s prior written consent, engage in any
employment or activity (whether as a consultant, advisor or otherwise) in any
business competitive with the Company. Furthermore, Consultant agrees that
Consultant and any individual or entity under Consultant’s direct or indirect
control will not solicit or in any manner encourage employees of the Company to
leave its employ.
          11. Inventions, Patents and Technology. The Consultant shall promptly
and fully disclose to the Company any and all inventions, improvements,
discoveries, developments, original works of authorship, trade secrets or other
intellectual property conceived, developed or reduced to practice by Consultant
during the term of this Agreement and in any way relating to (a) the actual or
anticipated research and development of the Company, or (b) the services
performed by the Consultant under this Agreement (the “Information”). The
Consultant shall treat all of the Information as the proprietary property of the
Company. The Consultant agrees to assign, and does hereby assign, to the Company
and its successors and assigns, without further consideration, the Consultant’s
entire right, title and interest in and to the Information whether or not
patentable or copyrightable. The Consultant further agrees to execute all
applications for

-5-



--------------------------------------------------------------------------------



 



patents and/or copyrights, domestic or foreign, assignments and other papers
necessary to secure and enforce rights related to the Information. The parties
acknowledge that all original works of authorship which are made by the
Consultant within the scope of its consulting services and which are protectable
by copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 USCA Section 101). The Consultant shall (x) provide the
Company with a copy of a written agreement with each of its employees prior to
their working hereunder through which all rights to Information conceived,
developed or reduced to practice by Consultant’s employees within the scope of
employment by Consultant in performance of this Agreement are owned by
Consultant and thereby subject to the preceding assignment or (y) require that
the persons it provides to perform the Services under this Agreement shall
execute an instrument assigning such Information to the Company prior to
commencing work under this Agreement.
          12. General.
               (a) Assignment. Consultant may not assign Consultant’s rights or
delegate Consultant’s duties under this Agreement either in whole or in part
without the prior written consent of the Company. Any attempted assignment or
delegation without such consent will be void.
               (b) Equitable Remedies. Because the Services are personal and
unique and because Consultant will have access to Confidential Information of
the Company, the Company will have the right to enforce this Agreement and any
of its provisions by injunction, specific performance or other equitable relief
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.
               (c) Attorneys’ Fees. If any action is necessary to enforce the
terms of this Agreement, the substantially prevailing party will be entitled to
reasonable attorneys’ fees, costs and expenses in addition to any other relief
to which such prevailing party may be entitled.
               (d) Governing Law; Severability. This Agreement will be governed
by and construed in accordance with the laws of the State of California
excluding that body of law pertaining to conflict of laws. If any provision of
this Agreement is for any reason found to be unenforceable, the remainder of
this Agreement will continue in full force and effect. The Consultant agrees
that in carrying out its duties and responsibilities under this Agreement, it
will neither undertake nor cause, nor permit to be undertaken, any activity
which either (a) is illegal under any laws, decrees, rules or regulations in
effect in either of the United States or (b) would have the affect of causing
the Company to be in violation of any laws, decrees, rules or regulations in
effect in either of the United States.
               (e) Notices. Any notices under this Agreement will be sent by
certified or registered mail, return receipt requested, to the address specified
below or such other address as the party specifies in writing. Such notice will
be effective upon its mailing as specified.
               (f) Complete Understanding; Modification. This Agreement,
together with each version of Exhibit A executed by the parties, constitutes the
complete and exclusive understanding and agreement of the parties and supersedes
all prior understandings and agreements, whether written or oral, with respect
to the subject matter hereof. Any waiver,

-6-



--------------------------------------------------------------------------------



 



modification or amendment of any provision of this Agreement will be effective
only if in writing and signed by the parties hereto. IN WITNESS WHEREOF, the
parties have signed this Agreement as of the Effective Date.

                  CARDIOGENESIS CORPORATION,       CONSULTANT:     a California
corporation:            
 
               
By:
  /s/ Richard Lanigan       /s/ Dr. Marvin Slepian    
 
               
 
  Richard Lanigan, President       Dr. Marvin Slepian    
 
  11 Musick       2540 North Yellow Flower Trail    
 
  Irvine, CA 92618       Tucson, AZ 85715    

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
PROJECT DESCRIPTION
This Project Description is issued under and subject to all of the terms and
conditions of the Consulting Agreement effective as of January 1, 2009 by and
between Cardiogenesis Corporation (the “Company”) and Dr. Marvin Slepian
(“Consultant”).
Services to include:

1.   Direct interface with FDA staff in support of company initiatives.   2.  
Oversight of basic and clinical scientific initiatives

  a.   protocol development     b.   publication and statistical plan

3.   Input in the development of Education, Marketing and Sales (EMS) efforts
aimed at growing TMR with the Cardiologist as the target (e.g. develop
scientific presentations, magazines and national meetings).   4.   Provide
access and entry to targeted hospitals, cath labs and prominent cardiologists on
behalf of Cardiogenesis.   5.   Prepare and present educational presentations on
behalf of Cardiogenesis.

Compensation: $50,000 annually, i.e. approx. 3 days/monthly, including 1-2
presentations quarterly. Monthly payments within 5 days of the end of the month.
Any deviation to this schedule must be agreed in writing, by both parties, prior
to the event.

                      CARDIOGENESIS CORPORATION:       CONSULTANT:    
 
                   
By:
          By:        
 
                   

 